                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8        ADTRADER, INC., ET AL.,                         Case No.17-cv-07082-BLF (VKD)
                                                         Plaintiffs,
                                   9
                                                                                            ORDER DENYING DEFENDANT'S
                                                   v.                                       MOTION FOR RECONSIDERATION
                                  10
                                                                                            AND GRANTING DEFENDANT'S
                                  11        GOOGLE LLC,                                     MOTION FOR ADMINISTRATIVE
                                                                                            RELIEF
                                                         Defendant.
                                  12
Northern District of California




                                                                                            Re: Dkt. Nos. 85, 91
 United States District Court




                                  13

                                  14            On October 30, 2018 the Court issued an order granting plaintiff AdTrader, Inc.’s
                                  15   (“AdTrader”) motion to compel defendant Google LLC (“Google”) to provide the names and
                                  16   contact information of advertisers whose identities are called for by AdTrader’s Interrogatory No.
                                  17   4. Dkt. No. 84. Google seeks reconsideration of that order, and also seeks relief from the deadline
                                  18   set in that order.1 Dkt. Nos. 85, 91. The Court heard oral argument on both matters.
                                  19   I.       GOOGLE’S MOTION FOR RECONSIDERATION
                                  20            Google argues that reconsideration of the Court’s discovery order is warranted by its
                                  21   discovery of new facts not available to Google at the time the original dispute was submitted to the
                                  22   Court. Specifically, Google argues that the records responsive to Interrogatory No. 4 will include
                                  23   approximately 50,000 advertisers in this action and approximately 45,000 advertisers in another
                                  24   action, Bulletin Marketing et al. v. Google LLC, Case no. 5:17-cv-07211-BLF, with some overlap
                                  25   between the two actions. Of the approximately 90,000 advertisers in the two actions, the
                                  26
                                  27
                                       1
                                        The motion for reconsideration was directed to Judge Freeman, who referred the matter to the
                                  28
                                       undersigned on November 8, 2018. Dkt. Nos. 85 at n.1, 89.
                                   1   overwhelming majority will have received credits or refunds from Google that total $100 or less,

                                   2   and more than half will have received credits or refunds of $1 or less. Google says that it did not

                                   3   have this information when it first briefed this discovery dispute in September.

                                   4          Google argues that the large number of advertisers and low value of the credits and refunds

                                   5   most received render the discovery AdTrader seeks disproportionate to the needs of the case. In

                                   6   addition, Google says that it wishes to provide “notice” to each of the 90,000 advertisers in

                                   7   advance of providing their names and contact information to AdTrader’s counsel, and that the

                                   8   provision of notice and the burden of responding to any inquiries Google receives from advertisers

                                   9   following such notice make the discovery sought particularly burdensome.

                                  10          As an initial matter, Google does not say why it could not have presented in its original

                                  11   submission the arguments it makes now in its motion for reconsideration. As Google

                                  12   acknowledges, the information responsive to Interrogatory No. 4 is maintained in one or more
Northern District of California
 United States District Court




                                  13   databases that may be queried to obtain the responsive information. Google does not explain how

                                  14   the number of advertisers at issue or the amount of the credits and refunds they received was not

                                  15   information available to Google in advance of briefing the original submission of this dispute.

                                  16   The question of providing notice of the discovery sought to advertisers, whether as a legal

                                  17   obligation or business necessity, also could have been raised in the original submission but was

                                  18   not. In short, Google has not shown that reconsideration of this Court’s October 30, 2018 is

                                  19   warranted by the discovery of new facts that were not available to Google in advance of the

                                  20   original submission. See Civil L.R. 7-9(b) (describing standard for reconsideration); see also Dkt.

                                  21   No. 85 at n.1.

                                  22          Even if Google had made a showing that warranted reconsideration of the Court’s prior

                                  23   order, Google has not demonstrated that the discovery AdTrader seeks is irrelevant to its claims or

                                  24   disproportionate to the needs of the case. AdTrader asks for the advertisers’ names, contact

                                  25   information, unique ID, refund amount, and date of refund. AdTrader says that this information

                                  26   will permit it to test Google’s assertions that credits or refunds were provided corresponding to the

                                  27   accrued AdX earnings Google withheld from AdTrader. This information can be exported from

                                  28   one or more databases, and Google does not contend that that process is at all burdensome. The
                                                                                         2
                                   1   only alleged burden is the one Google has taken on itself. It wishes to provide advance notice to

                                   2   the advertisers of the disclosure of their contact information (which Google contends is

                                   3   confidential) to counsel for AdTrader, although Google concedes it has no contractual or other

                                   4   legal obligation to provide such notice. This is precisely the argument the Court flagged as “not

                                   5   well-developed” in Google’s original submission, see Dkt. No. 84, and the argument remains

                                   6   unpersuasive.

                                   7            As the Court indicated at the hearing on this motion, it will not prohibit Google from

                                   8   communicating with the advertisers at issue, and there is no dispute pending before the Court

                                   9   regarding any particular communication. As discovery proceeds in this case, the parties should

                                  10   heed the guidance from this District on the nature and propriety of communications with putative

                                  11   class members, much of which is discussed at length in the Judge Laporte’s decision in Camp v.

                                  12   Alexander, 300 F.R.D. 617 (N.D. Cal. 2014). In addition, the parties should also heed the
Northern District of California
 United States District Court




                                  13   guidance from the Ninth Circuit and from this District regarding the nature and propriety of

                                  14   discovery from absent class members. See Briseno v. ConAgra Foods, Inc., 844 F.3d 1121 (9th

                                  15   Cir. 2017); e.g., Hollman v. Experian, No. C11-0180 CW, 2012 WL 2568202 (N.D. Cal. July 2,

                                  16   2012).

                                  17   II.      GOOGLE’S MOTION FOR ADMINISTRATIVE RELIEF
                                  18            The October 30, 2018 order requires Google to provide information responsive to

                                  19   Interrogatory No. 4 no later than November 30, 2018. Google seeks relief from that deadline, in

                                  20   view of its request for reconsideration of the Court’s decision on the underlying discovery dispute.

                                  21   Dkt. No. 91. Google asks that the Court set the deadline 15 days from today’s date. See id. at 2.

                                  22   AdTrader concedes it will not be prejudiced by this extension of the deadline.

                                  23            The Court will grant Google’s request for relief.

                                  24   III.     CONCLUSION
                                  25            Google’s motion for reconsideration is denied, and its motion for administrative relief is

                                  26   granted. Google shall supplement its response to Interrogatory No. 4 to provide complete

                                  27

                                  28
                                                                                          3
                                   1   information no later than December 5, 2018.

                                   2          IT IS SO ORDERED.

                                   3   Dated: November 20, 2018

                                   4

                                   5
                                                                                         VIRGINIA K. DEMARCHI
                                   6                                                     United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     4
